Title: From Thomas Jefferson to James Madison, 25 August 1793
From: Jefferson, Thomas
To: Madison, James



Aug. 25. 93.

You will percieve by the inclosed papers that Genet has thrown down the gauntlet to the President by the publication of his letter and my answer, and is himself forcing that appeal to the people, and risking that disgust, which I had so much wished should have been avoided. The indications from different parts of the continent are already sufficient to shew that the mass of the republican interest has no hesitation to disapprove of this intermeddling by a foreigner, and the more readily as his object was evidently, contrary to his professions, to force us into the war. I am not certain whether some of the more furious republicans may not schismatise with him.
The following arrangements are established.
Sep. 10. the Pr. sets out for Mt. Vernon, and will be here again the 30th. Oct. 5th. or a little sooner I set out to be absent 6. weeks, by agreement. Consequently I shall be here again about Nov. 17. to remain to Dec. 31. I break up my house the last of Septemb. Shall leave my carriage and horses in Virginia and return in the stage, not to have the embarrasment of ploughing them through the mud in January. I shall take private lodgings on my return.—Billy who is just going on a nautical expedition to Charleston, called on me yesterday to desire I would send you the inclosed account which he said was necessary for you to debit those for whom the articles were. Adieu.
